Candx.ee, J.
1. Any one or more heirs of a deceased person may object to an application filed by his administrator to sell lands of the estate. No notice by the objector to any of the other heirs is necessary, the only issue being whether the ordinary shall grant the order to sell. In a case, therefore, where objections to the administrator’s application were filed by six heirs, it was not a ground to dismiss the objections that another heir or heirs had not objected nor been served with notice of those filed, or in any way made a party to the proceedings.
2. This court will not consider a ground of a motion for a new trial complaining of the refusal of the trial court to allow questions to he asked a witness, when it does not appear that it was stated to the judge what answers the witness was expected to. make.
3. There was no error in the charge of the court complained of. The verdict was not contrary to law or the evidence, and the court did not err in overruling the motion for a new trial. Judgment affirmed.

By five Justices.